United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE NAVY,
SAN FRANCISCO BAY AREA, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-982
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2011 appellant filed a timely appeal from a March 3, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) that found that she received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP used the correct pay rate in calculating an
overpayment of compensation; (2) whether appellant received an overpayment in the amount of
$4,927.41 for the period September 27, 1989 through May 16, 2006 because she was paid wageloss compensation at an incorrect rate; and (3) whether OWCP properly denied waiver of the
overpayment.

1

5 U.S.C. §§ 8101-8193.

On appeal appellant contends that her disability began on February 2, 1989, not
September 27, 1989, and that OWCP inappropriately found that an overpayment was created
based on finding that she was not entitled to a consumer price index (CPI) increase.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 13, 2009, the
Board found that OWCP properly terminated appellant’s monetary compensation on May 17,
2006 on the grounds that she had no restrictions due to her accepted depression but that she
remained entitled to medical benefits.2 In a second May 13, 2009 decision, the Board found that
the proper pay rate for compensation purposes was that of the date disability began, or
September 27, 1989. The case was remanded to OWCP to recalculate appellant’s pay rate as of
September 27, 1989.3
OWCP subsequently determined that appellant’s weekly pay rate as of September 27,
1989, the date disability began, was $449.87 and recalculated her compensation for the period
September 27, 1989 through May 16, 2006. On August 28, 2009 it issued a preliminary
determination that appellant received an overpayment in compensation. OWCP found that she
received compensation totaling $330,800.69 for the period September 27, 1989 through May 16,
2006, using the date disability began pay rate, when she should have received $325,873.28,
resulting in an overpayment of $4,927.41. By using the date disability began, of September 27,
1989, appellant was not entitled to a CPI increase until one year after disability occurred and not
entitled to the CPI increase granted on March 1, 1990. Appellant was found without fault and
was advised of her rights if she disagreed with the preliminary finding. She was provided an
overpayment questionnaire and informed that she must submit the questionnaire in order for
waiver of the overpayment to be considered. Appellant was also provided an overpayment
action request which advised her that she could request a telephone conference with OWCP on
the issues of fault and possible waiver of the overpayment. On September 3, 2009 appellant
requested a telephone conference with OWCP.
On October 20, 2009 OWCP finalized the preliminary overpayment finding. Appellant
filed an appeal with the Board. In an order dated October 26, 2010, the Board found the case not
in posture for a decision as appellant requested a prerecoupment telephone conference that was
not held. Further the October 20, 2009 final overpayment decision did not include an
explanatory memorandum that would allow the Board to make informed adjudication of the
case.4 The law and the facts of the previous Board decisions and orders are incorporated herein
by reference.
On November 2, 2010 OWCP forwarded appellant a new overpayment questionnaire and
informed her that if she failed to furnish the information within 30 days, waiver would be denied.
It scheduled a telephone conference on November 24, 2010. In letters dated November 20
and 22, 2010, appellant disputed the fact of overpayment, arguing that it was error to preclude
2

Docket No. 08-1242 (issued May 13, 2009).

3

Docket No. 08-1119 (issued May 13, 2009).

4

Docket No. 10-211 (issued October 26, 2010).

2

the addition of a CPI increase. She stated that because an overpayment did not exist, she would
not forward any financial information.5
In a memorandum of conference dated November 24, 2010, a claims examiner informed
appellant of the issues of fault and possible waiver of the overpayment. It was noted that no
financial information had been received and that, without financial information, waiver could not
be considered. Appellant asserted that an overpayment did not exist because the CPI factor
should not have been considered in finding an overpayment. She submitted additional
correspondence disputing the fact of overpayment.
On March 3, 2011 OWCP finalized the overpayment decision. It found appellant without
fault. OWCP discussed appellant’s disagreement with fact of overpayment, noting that she
contended that she was entitled to the CPI increases and that an overpayment did not exist. It
explained how the CPI was calculated and advised appellant that, since she did not provide
financial information, she was not entitled to waiver of the overpayment in compensation.
LEGAL PRECEDENT -- ISSUE 1
OWCP is directed by statute to compute compensation based on an employee’s monthly
pay, which is defined under section 8101(4) of FECA as the greater of the rate of pay at the time
of injury, the rate of pay at the time disability begins, or the rate of pay at the time compensable
disability recurs if the recurrence begins more than six months after an injured employee resumes
regular full-time federal employment.6
ANALYSIS -- ISSUE 1
By decision dated May 13, 2009, the Board found that appellant’s proper pay rate for
compensation purposes was that of the date disability began, or September 27, 1989, and
remanded the case to OWCP to recalculate appellant’s pay rate as of that date.7 As noted in that
decision, appellant’s pay rate on September 27, 1989 was $23,393.00 per year or $449.87 per
week. Upon remand, OWCP correctly determined that appellant’s pay rate for compensation
purposes was $449.87, and that she should have received compensation totaling $325,873.28 for
the period September 27, 1989 through May 16, 2006.
LEGAL PRECEDENT -- ISSUE 2
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.8 Under FECA, monetary compensation for disability or impairment due to
5

Appellant had submitted correspondence with similar arguments on September 3 and October 26, 2009, and
September 22 and 23 and October 13, 2010.
6

5 U.S.C. § 8101(4).

7

Supra note 3.

8

5 U.S.C. § 8102(a).

3

an employment injury is paid as a percentage of monthly rate.9 Section 8101(4) provides that
“monthly pay” means the monthly pay at the time of injury, or the monthly pay at the time
disability begins or the monthly pay at the time compensable disability recurs, if the recurrence
begins more than six months after the injured employee resumes regular full-time employment
with the United States, whichever is greater.10
ANALYSIS -- ISSUE 2
The Board will affirm the fact and amount of overpayment. The error in this case
pertained to the rate of pay as of September 27, 1989. As found by the Board in the prior
decision, OWCP initially used an incorrect pay rate in determining appellant compensation.
When OWCP recalculated the amount of compensation due appellant based on the correct pay
rate, that of the date disability began, OWCP discovered that appellant had received an
overpayment in compensation in the amount of $4,927.41.
Appellant’s compensation was initially based on a weekly pay rate in effect on
February 2, 1989, or $437.37 weekly. Although it might be expected that the weekly pay rate of
September 27, 1989, the date disability began, of $447.37, would have resulted in an
underpayment of compensation, this higher pay rate actually resulted in a lower amount of
compensation because the September 27, 1989 pay rate resulted in a delay until March 1, 1991 of
application of the CPI increases which would be applied to appellant’s compensation rate.11 In
this case, the lower pay rate from the date of injury, or February 2, 1989, had resulted in higher
compensation in some years due to the earlier and cumulative application of CPI increases. It
was this difference that caused the $4,927.41 overpayment to be created for the period
September 27, 1989 through May 16, 2006. Total compensation paid at the date-of-injury pay
rate was $330,800.69 whereas the amount due under the correct pay rate, that of the date
disability began, was $325,873.28, yielding an overpayment of $4,927.41.
Accordingly, the Board finds that appellant received an overpayment in compensation in
the amount of $4,927.41 for the period September 27, 1989 through May 16, 2006.12
LEGAL PRECEDENT -- ISSUE 3
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
9

See 5 U.S.C. § 8105, 8106, 8107.

10

5 U.S.C. § 8101(4).

11

See 5 U.S.C. § 8146a; Franklin L. Armfield, 29 ECAB 500 (1978) (holding that the claimant was not eligible
for a cost-of-living increase, as provided by section 8146a, unless the date of his entitlement to compensation
occurred more than a year before the effective date of the cost-of-living increase).
12

See Myles E. Terry, Docket No. 04-86 (issued May 5, 2005) (although it might be expected that a higher
recurrence pay rate would have resulted in an underpayment of compensation, this higher pay rate actually resulted
in a lower amount of compensation due because the recurrence pay rate was from a subsequent date which resulted
in a delay for the application of the consumer price increases which would be applied to the compensation rate).

4

good conscience.”13 Section 10.438 of OWCP regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good
conscience.14 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.15
ANALYSIS -- ISSUE 3
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.16 Appellant,
however, had the responsibility to provide financial information to OWCP,17 and did not do so.
In its preliminary determination dated August 28, 2009, OWCP clearly explained the
importance of providing the requested financial information for determination of waiver. On
November 2, 2010 OWCP forwarded appellant another overpayment questionnaire and informed
her that waiver would be denied if she did not submit the requested financial information within
30 days. Appellant did not submit a completed overpayment questionnaire or otherwise submit
financial information supporting her income and expenses. In fact, in correspondence dated
November 20 and 22, 2010, she stated that, because an overpayment did not exist, she would not
forward financial information. At the telephone conference, held on November 24, 2010,
OWCP’s claims examiner informed appellant that, without the financial information, waiver
could not be considered. Appellant did not forward the requested financial information. As a
result, OWCP did not have the necessary financial information to determine if recovery of the
overpayment would defeat the purpose of FECA or if recovery would be against equity and good
conscience. Consequently, appellant did not submit the financial information required under
section 10.438 of OWCP regulations, which is necessary to determine her eligibility for waiver.
OWCP properly denied waiver of recovery of the overpayment in compensation in the amount of
$4,927.41.18
13

5 U.S.C. § 8129.

14

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
15

20 C.F.R. § 10.438.

16

Supra note 14.

17

20 C.F.R. § 10.438.

18

Id.

5

With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.19 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.20
CONCLUSION
The Board finds that OWCP properly determined appellant’s pay rate for compensation
purposes, that she received an overpayment of compensation in the amount of $4,927.41, and
properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Cheryl Thomas, 55 ECAB 610 (2004).

20

Id.

6

